Case 5:17-cv-02514-JGB-SHK Document 239 Filed 12/26/19 Page 1 of 3 Page ID #:4882


 1 Tina Wolfson, SBN 174806
   twolfson@ahdootwolfson.com
 2 Theodore Maya, SBN 223242
 3 tmaya@ahdootwolfson.com
   AHDOOT & WOLFSON, PC
 4 10728 Lindbrook Drive
   Los Angeles, California 90024
 5 Tel: 310-474-9111; Fax: 310-474-8585
 6
 7 Counsel for Plaintiffs
     Additional Counsel on Signature Page
 8
 9                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10                            EASTERN DIVISION
11
   RAUL NOVOA and JAIME CAMPOS                Civil Action No. 5:17-cv-02514-JGB-
12 FUENTES, individually and on behalf of     SHKx
   all others similarly situated,
13
                                               NOTICE OF MOTION TO
14                       Plaintiffs,           COMPEL DISCOVERY
                                               RESPONSES
15 v.
16 THE GEO GROUP, INC.,                      Hearing Date: January 21, 2020
                                              Time: 10:00 a.m.
17
               Defendant.                    Discovery Cutoff Date: Feb. 11, 2019
18
                                             Pretrial Conf. Date: June 8, 2020
19                                           Trial Date: June 23, 2020
20
                                               The Honorable Shashi Kewalramani
21
22
23
24
25
26
27
28
29
                                      Notice of Discovery Motion   5:17-cv-02514-JGB-SHK
30
31
Case 5:17-cv-02514-JGB-SHK Document 239 Filed 12/26/19 Page 2 of 3 Page ID #:4883


 1                                  NOTICE OF MOTION
 2         In accordance with the Court’s order during the pre-motion teleconference held
 3   in this matter on December 4, 2019, the Honorable Magistrate Judge Shashi
 4   Kewalramani, presiding, Plaintiffs hereby move to compel further responses to their
 5   Requests for Production; to compel a privilege and redaction log; and to compel GEO
 6   to fully respond to Plaintiffs’ existing L.R. 79-5.2.2(b) requests, and all future Rule 79-
 7   5.2.2(b) requests, within three days of receiving those requests. The Court will hear this
 8   motion on January 21, 2020, at 10:00 a.m., the Honorable Magistrate Judge Shashi
 9   Kewalramani, presiding.
10         The Motion follows the pre-motion conference held by the Court on December
11   4, 2019, and multiple conferences of counsel concerning these issues. This Motion is
12   based on this Notice of Motion, the accompanying Joint Stipulation, the Declaration of
13   Theodore Maya in support thereof, the anticipated arguments of counsel at the hearing,
14   the files and pleadings in this action, and any matter the Court may deem appropriate.
15
16   Dated:       December 26, 2019            /s/ Theodore Maya_____________
                                              Tina Wolfson (CA Bar # 174806)
17                                            twolfson@ahdootwolfson.com
18                                            Theodore W. Maya (CA Bar # 223242)
                                              tmaya@ahdootwolfson.com
19                                            AHDOOT & WOLFSON, PC
                                              10728 Lindbrook Drive
20
                                              Los Angeles, California 90024-3102
21                                            Telephone: (310) 474-9111
                                              Fax: (310) 474-8585
22
23                                            Korey A. Nelson (admitted pro hac vice)
                                              knelson@burnscharest.com
24                                            LA Bar # 30002
25                                            Lydia A. Wright (admitted pro hac vice)
                                              lwright@burnscharest.com
26                                            LA Bar # 37926
27                                            C. Jacob Gower (admitted pro hac vice)
                                              jgower@burnscharest.com
28                                            LA Bar # 34564
29
                                          Notice of Discovery Motion     5:17-cv-02514-JGB-SHK
30                                               1
31
Case 5:17-cv-02514-JGB-SHK Document 239 Filed 12/26/19 Page 3 of 3 Page ID #:4884


 1                                      BURNS CHAREST LLP
                                        365 Canal Street, Suite 1170
 2                                      New Orleans, LA 70130
 3                                      Telephone: (504) 799-2845
                                        Facsimile: (504) 881-1765
 4
                                        R. Andrew Free (admitted pro hac vice)
 5
                                        andrew@immigrantcivilrights.com
 6                                      TN Bar # 030513
                                        LAW OFFICE OF R. ANDREW FREE
 7
                                        P.O. Box 90568
 8                                      Nashville, TN 37209
                                        Telephone: (844) 321-3221
 9                                      Facsimile: (615) 829-8959
10
                                        Nicole Ramos (admitted pro hac vice)
11                                      nicole@alotrolado.org
12                                      NY Bar # 4660445
                                        AL OTRO LADO
13                                      511 E. San Ysidro Blvd., # 333
14                                      San Ysidro, CA 92173
                                        Telephone: (619) 786-4866
15
16                                      Will Thompson (CA Bar # 289012)
                                        wthompson@burnscharest.com
17                                      Warren Burns (admitted pro hac vice)
18                                      wburns@burnscharest.com
                                        TX Bar # 24053119
19                                      Daniel H. Charest (admitted pro hac vice)
20                                      dcharest@burnscharest.com
                                        TX Bar # 24057803
21                                      BURNS CHAREST LLP
22                                      900 Jackson St., Suite 500
                                        Dallas, Texas 75202
23                                      Telephone: (469) 904-4550
24                                      Facsimile: (469) 444-5002
                                        Attorneys for Plaintiffs.
25
26
27
28
29
                                     Notice of Discovery Motion     5:17-cv-02514-JGB-SHK
30                                          2
31
